Case 1:19-cv-03750-NGG-RML Document 30 Filed 07/28/20 Page 1 of 11 PageID #: 162




       UNITED STATES DISTRICT COURT
       EASTERN DISTRICT OF NEW YORK
       MAM APPAREL & TEXTILES LTD.,
                                  Plaintiff,                  MEMORANDUM & ORDER
                                                              19-CV-3750 (NGG) (RML)
                     -against-
       NCL WORLDWIDE LOGISTICS USA, INC.;
       AMERICAN SHIPPING AND LOGISTICS INC.;
       EXPRESS TRADE CAPITAL, INC.; SWIFT
       TRANSPORTATION LIMITED; BANK LEUMI
       USA; and JPMORGAN CHASE BANK, N.A.,
                                  Defendants.


             NICHOLAS G. GARAUFIS, United States District Judge.
             Plaintiff MAM Apparel & Textiles LTD. (“MAM”) brings this ac-
             tion for, inter alia, allegedly wrongful dishonor of certain letters
             of credit and fraud. (See generally Compl. (Dkt. 1).) Defendant
             Bank Leumi USA now moves to dismiss the claims against it pur-
             suant to Fed. R. Civ. P. 12(b)(6). (See Mot. to Dismiss (Dkt. 25);
             Mem. in Supp. of Mot. (“Mem.”) (Dkt. 26); Mem. in Opp. to Mot.
             (“Opp.”) (Dkt. 27); Reply (Dkt. 29).) For the following reasons,
             Bank Leumi’s motion is GRANTED.

                 BACKGROUND

             The following factual summary is drawn from the facts alleged
             in the complaint, which the court generally accepts as true. See
             N.Y. Pet Welfare Ass’n v. City of New York, 850 F.3d 79, 86 (2d
             Cir. 2017).1 The court also considers those documents attached
             to the complaint or incorporated by reference, documents over
             which it may take judicial notice, and documents so central to
             the complaint as to be considered integral thereto. Id. Further,

             1
              When quoting cases, unless otherwise noted, all citations and internal
             quotation marks are omitted and all alterations are adopted.




                                               1
Case 1:19-cv-03750-NGG-RML Document 30 Filed 07/28/20 Page 2 of 11 PageID #: 163




             while the complaint contains allegations against each Defendant,
             the court summarizes only those facts relevant to MAM’s claims
             against Bank Leumi.
             MAM is a foreign corporation which conducts business in Bang-
             ladesh. (Compl. ¶ 1.) Bank Leumi is a New York State chartered
             bank. (Id. ¶ 8.) In or around February 2017, Defendant Express
             Trade Capital, Inc. ordered approximately 69,156 pieces of ap-
             parel totaling $96,530.25 from MAM (the “February Order”).2
             (Id. ¶ 20.) The February Order was processed in two shipments,
             pursuant to two commercial invoices. (Id. ¶ 21.) The first ship-
             ment contained 25,040 pieces totaling $34,951.67, and the
             second shipment contained 44,116 pieces totaling $61,578.58.
             (Id.) The February Order was secured by a letter of credit issued
             by Bank Leumi to the benefit of Plaintiff (the “L/C”). (Id. ¶ 22;
             see also L/C (Dkt. 1 at ECF 23-25).)
             The L/C provides for the release of funds upon the presentation
             of certain documents, including, inter alia: (1) a commercial in-
             voice; (2) an ocean bill of lading; (3) a signed telefax; and (4) an
             authenticated SWIFT message stating that an authorized repre-
             sentative has inspected the goods prior to shipment and that the
             shipment is authorized. (L/C at ECF 23.) The L/C further pro-
             vides that it is governed by UCP 600, the latest version of the
             Uniform Customs and Practice for Documentary Credits (the
             “UCP”). (Id. at ECF 24).
             On April 9, 2017, Plaintiff (through Basic Bank, its advising bank
             in Bangladesh) transmitted shipping documents for the first ship-
             ment, specifically a Bill of Exchange, Commercial Invoice,
             Packing List, Air Way Bill, Inspection Certificate, and Certificate


             2
               The complaint alleges that the total value of the February order was
             $96.563.30. However, this appears to be an error, given that the combined
             value of the shipments comprising the February order is $96,563.25 and
             the letter of credit securing said order was in the amount of $96.563.25.




                                                2
Case 1:19-cv-03750-NGG-RML Document 30 Filed 07/28/20 Page 3 of 11 PageID #: 164




             of Origin, with originals and copies, to Bank Leumi. (Compl.
             ¶ 25.)
             On April 14, 2017, approximately five days after Plaintiff trans-
             mitted documents for the first shipment, Bank Leumi sent a
             SWIFT network message3 to Basic Bank notifying it of discrepan-
             cies in the provided documents. (Id. ¶ 27.) Specifically, the
             message stated that copies of the of shippers/beneficiary’s de-
             tailed telefax and authenticated SWIFT message had not been
             presented, the inspection certificate did not conform to the L/C’s
             requirement, and that shipment by air was not in accordance
             with the L/C’s requirements. (Apr. 14, 2017 SWIFT Mess. (Dkt.
             25-2).) Further, the message contained a “77B - /NOTIFY/” code.
             (Id.)
             On April 17, 2017, Plaintiff, through Basic Bank, transmitted
             shipping documents for the second shipment, specifically a Bill
             of Exchange, Commercial Invoice, Packing List, Air Way Bill, In-
             spection Certificate, and Certificate of Origin, with originals and
             copies, to Bank Leumi.. (Compl. ¶ 26.)
             On April 25, 2017, approximately eight days after Plaintiff trans-
             mitted the documents for the second shipment, Bank Leumi sent
             another SWIFT Message to Basic Bank notifying it of discrepant
             documents. (Apr. 26, 2017 SWIFT Mess. (Dkt. 25-3).) This mes-
             sage was materially identical to the April 14, 2017 message.
             On May 16, 2017, Basic Bank sent a SWIFT message to Bank
             Leumi inquiring about the payment status of the L/C, to which
             Bank Leumi never replied. (Compl. ¶ 31.) On May 23, 2017, the
             L/C expired. (L/C at ECF 22.) On June 16, 2017, Bank Leumi
             informed Basic Bank that it was discharging the L/C, returning

             3
              The court takes judicial notice of the fact that Society Worldwide Inter-
             bank Financial Telecommunication (“SWIFT”) provides an electronic
             communication system by the same name for use in interbank correspond-
             ence.




                                                 3
Case 1:19-cv-03750-NGG-RML Document 30 Filed 07/28/20 Page 4 of 11 PageID #: 165




             the shipping documents for both shipments of the February Or-
             der, and charging MAM a total of $780.00 in fees. (Compl. ¶ 32.)
             To date, Bank Leumi has not disbursed any funds to MAM. (Id.
             ¶ 33.)

                 LEGAL STANDARD

             To survive a motion to dismiss under Rule 12(b)(6), a complaint
             must “contain sufficient factual matter, accepted as true, to ‘state
             a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,
             556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,
             550 U.S. 544, 570 (2007)). In making this determination, the
             court need not credit “threadbare recitals of the elements of a
             cause of action, supported by mere conclusory statements.” Id. at
             678.
             Federal Rule of Civil Procedure 9(b) creates a heightened plead-
             ing standard for fraud claims that requires the party alleging
             fraud to “state with particularity the circumstances constituting
             fraud or mistake.” To satisfy this standard, a complaint must gen-
             erally: “(1) specify the statement that the Plaintiff contends were
             fraudulent, (2) identify the speaker, (3) state where and when
             the statements were made, and (4) explain why the statements
             were fraudulent.” Mills v. Polar Molecular Corp., 12 F. 3d 1170,
             1175 (2d Cir. 1993).

                 DISCUSSION

             Bank Leumi argues Plaintiff’s claim for wrongful dishonor of the
             L/C fails as a matter of law because Plaintiff did not present con-
             forming documents. (Mem. at 4.) Bank Leumi further asserts that
             it timely and adequately notified Plaintiff of these discrepancies
             as required under the UCP. (Id. at 6.) Finally, Bank Leumi argues
             that Plaintiff’s fraud claim fails to allege any misrepresentation
             and thus fails as a matter of law. (Id. at 7.) For the reasons that
             follow, the court agrees and, accordingly, grants Bank Leumi’s
             motion.




                                              4
Case 1:19-cv-03750-NGG-RML Document 30 Filed 07/28/20 Page 5 of 11 PageID #: 166




                 A. Wrongful Dishonor Claim
                      1. Plaintiff Did Not Provide Strictly Conforming
                         Documents
             “To prevail on a claim for wrongful dishonor of a letter of credit,
             a plaintiff must demonstrate: (1) that there exists a letter of
             credit issued by the defendant for the benefit of the plaintiff; (2)
             that the plaintiff timely presented conforming documents to the
             defendant as required by the letter of credit; and (3) that the de-
             fendant failed to pay the plaintiff on the letter of credit.” ACR
             Sys., Inc. v. Woori Bank, 232 F. Supp. 3d 471, 478 (S.D.N.Y.
             2017). In reviewing a plaintiff’s submission of documents, the
             bank has a ministerial role that imparts no obligation to go be-
             yond the face of documents. See Mago Int’l v. LHB AG, 833 F.3d
             270, 272 (2d Cir. 2016); Alaska Textile Co. v. Chase Manhattan
             Bank, N.A., 982 F.2d 813, 816 (2d Cir. 1992). As such, to satisfy
             the second element of a wrongful dishonor claim, the plaintiff
             must demonstrate strict compliance with the terms of the letter
             of credit. See Mago Int’l, 833 F.3d at 272.
             Although documents must be precisely conforming, courts in this
             circuit have allowed exceptions to this standard for minor varia-
             tions. This exception is very narrow, and the variation must be
             minor, such as where a word in a document is unmistakably clear
             despite a typographical error. See Creaciones con Idea, S.A. de C.V.
             v. MashreqBank PSC, 51 F. Supp. 2d 423, 427 (S.D.N.Y. 1999);
             see also Bank of Cochin, Ltd. v. Mfrs. Hanover Tr. Co., 612 F. Supp.
             1533, 1541 (S.D.N.Y. 1985) (providing five copies of required
             documents instead of six copies as specified by letter of credit did
             not amount to noncompliance); but see Mago Int’l 833 F.3d at
             270 (unsigned bill of lading did not comply with letter of credit’s
             requirement that plaintiff “provide a photocopy of a bill of lading
             evidencing shipment of the goods to the applicant”).
             Here, among other documents, the L/C required: (1) a signed
             telefax; (2) an authenticated SWIFT message; and (3) an ocean




                                              5
Case 1:19-cv-03750-NGG-RML Document 30 Filed 07/28/20 Page 6 of 11 PageID #: 167




             bill of lading. Plaintiff alleges it sent Bank Leumi originals and
             copies of a Bill of Exchange, Commercial Invoice, Packing List,
             Air Way Bill, Inspection Certificate, and Certificate of Origin for
             the first shipment on April 9, 2017, and the same for the second
             shipment on April 17, 2017. The question, thus, is whether
             presentation of these documents constitutes strict compliance
             with the L/C’s conditions. The answer to this question is no.
             While Plaintiff is correct that minor discrepancies between the
             documents presented and the documents required under a letter
             of credit are permissible, the discrepancies here are not minor.
             First, Plaintiff provided an air way bill instead of an ocean bill of
             lading. See Bd. Of Trade of San Francisco v. Swiss Credit Bank, 728
             F.2d 1241, 1243 (9th Cir. 1984) (presentation of air way bill
             where letter of credit required bill of lading noncompliant as a
             matter of law justifying dishonor) (applying prior UCP version);
             see also CVD Equip Corp. v. Taiwan Glass Indus. Corp. No. 10-cv-
             573 (RJH), 2011 WL 1210199, at *3 (S.D.N.Y. Mar. 21, 2011)
             (where letter of credit required “clean on board ocean bill of lad-
             ing,” bill of lading that “d[id] not indicate that the shipment was
             placed on a ship” was noncompliant as a matter of law). Moreo-
             ver, it remains undisputed that Plaintiff did not provide the
             required signed telefax, authenticated SWIFT message, and
             ocean bill of lading; nor was the inspection certificate as the L/C
             required. Completely omitting documents and providing noncon-
             forming shipping documents are likewise not “minor variances.”
             As such, Plaintiff cannot make out a wrongful dishonor claim.

                      2. Bank Leumi Timely and Adequately Notified
                         Plaintiff of Discrepancies.
             Notwithstanding Plaintiff’s failure to demonstrate its own strict
             compliance, the UCP required Bank Leumi to send notice to
             Plaintiff stating that: (1) the bank is refusing to honor or negoti-
             ate; (2) each discrepancy in respect of which the bank refuses to




                                              6
Case 1:19-cv-03750-NGG-RML Document 30 Filed 07/28/20 Page 7 of 11 PageID #: 168




             honor or negotiate; and (3) that the bank is holding the docu-
             ments pending further instructions from the presenter, or until
             the bank receivers a waiver from the applicant, or that the bank
             is returning the documents, or that the bank is acting in accord-
             ance with instructions previously received from the presenter.
             See UCP Art. 16(c). This notice must “be given by telecommuni-
             cation or by other expeditious means no later than the close of
             the fifth banking day following the day of presentation.” See UCP
             Art. 16(d); see also UCP Art. 14(b). Failure to provide such notice
             would estop Bank Leumi from asserting that its dishonor was jus-
             tified because the presentation was nonconforming. See UCP Art.
             16(e); ACE Am. Ins. Co. v. Bank of the Ozarks, No. 11-cv-3146
             (PGG), 2014 WL 4953566, at *9 (S.D.N.Y. Sept. 30, 2014) (col-
             lecting cases) (analyzing prior UCP version).
             In support of its motion, Bank Leumi attached the SWIFT mes-
             sages it sent to Basic Bank advising it of the discrepant
             presentation. These messages are referenced in the complaint
             (see Compl. ¶ 27), and since there is no dispute over their authen-
             ticity, the court considers them. Cf. Nicosia v. Amazon.com, Inc.,
             834 F.3d 220, 231 (2d. Cir. 2016) (“Even where a document is
             considered integral to the complaint, it must be clear on the rec-
             ord that no dispute exists regarding authenticity or accuracy of
             the document.”).
             Plaintiff argues that Bank Leumi’s notices were deficient and un-
             timely; the court disagrees as to both contentions. Both the April
             14, 2017 and April 26, 2017 SWIFT messages explicitly specify
             that the telefax and authenticated SWIFT message were not pre-
             sented and that the inspection certificates were not in conformity
             with the L/C. Plaintiff does not dispute that it was notified of
             these discrepancies. However, Plaintiff argues that such notice
             was deficient because Bank Leumi did not “attempt” to provide
             notice by telecommunication, as expressed in UCP Art. 16(d).
             (Opp. at 11.) This argument is nonsensical. As previously noted,




                                             7
Case 1:19-cv-03750-NGG-RML Document 30 Filed 07/28/20 Page 8 of 11 PageID #: 169




             SWIFT messages are a form of telecommunication. See supra n.2;
             see also EM Ltd. v. Republic of Argentina, 695 F.3d 201, 204 n.3
             (2d Cir. 2012) (“SWIFT … is an electronic messaging system that
             provides instructions to banks, brokerages, and other financial
             institutions for money transfers.”).
             Plaintiff’s next argument, that the notices were deficient because
             Bank Leumi did not notify it that they were holding onto the ship-
             ping documents, also fails. Both SWIFT messages contain a “77B-
             /NOTIFY/” code, indicating that the documents are being held
             until the issuing bank receives a waiver from the applicant and
             agrees to accept it or receives further instructions from the pre-
             senter. 4 It is undisputed that neither Plaintiff nor Basic Bank
             provided further instructions or a waiver. Instead, on May 16,
             2017, a month after Bank Leumi’s initial SWIFT notification,
             Basic Bank inquired as to the payment status of the goods.
             (Compl. ¶ 31.) Plaintiff’s argument that Bank Leumi’s silence af-
             ter its initial SWIFT notification made Plaintiff believe that it




             4
               See Standards: Category 7 Documentary Credits and Guarantees, at 172,
             available at https://www.swift.com/swift-resource/164981/download.
             (“NOTIFY Documents held until the issuing bank receives a waiver from
             the applicant and agrees to accept it, or receives further instructions from
             the presenter prior to agreeing to accept a waiver.”). The court takes judi-
             cial notice of this document; it is publicly available and not subject to
             dispute. The court notes, however, that this document is dated April 21,
             2017, several days after the first SWIFT message was sent. In the absence
             of any United States case law discussing this particular SWIFT code, the
             court also takes judicial notice of a decision issued by the Queen’s Bench
             Division of the High Court of Justice of England and Wales solely for the
             proposition that the NOTIFY code has been in use since at least 2013. See
             Bulgrains & Co v Shinhan Bank, [2013] EWHC 2498 (QB) [51] (“Notify …
             is another industry term of art clearly and unequivocally understood to
             mean: Documents held until the issuing bank receives a waiver from the
             applicant and agrees to accept it, or receives further instructions from the
             presenter prior to agreeing to accept a waiver.”).




                                                  8
Case 1:19-cv-03750-NGG-RML Document 30 Filed 07/28/20 Page 9 of 11 PageID #: 170




             would honor the L/C notwithstanding Bank Leumi’s express no-
             tification of noncompliance is also rejected. The notification
             specifically alerted Plaintiff that further action was necessary.
             Equally unavailing is Plaintiff’s contention that Bank Leumi did
             not provide notice of nonconformity by the close of the fifth
             banking day following presentation, as required by the UCP.
             Presentation takes place when documents are delivered, not
             when they are transmitted. See UCP Art. 2. It is undisputed that
             documents for the first shipment were sent to Bank Leumi on
             April 9, 2017 and that Bank Leumi sent the SWIFT message no-
             tifying Plaintiff of discrepancies on April 14, 2017, five calendar
             days later. As for the second shipment, Plaintiff alleges transmis-
             sion of documents “on or about April 17, 2017” but does not
             indicate form of transmission. The L/C requires submission of
             documents by overnight courier. (L/C at ECF 24.) Drawing infer-
             ences in Plaintiff’s favor and assuming compliance with this
             requirement, presentation occurred no earlier than April 18,
             2017. The court takes judicial notice of the facts that April 22,
             2017 was a Saturday, April 23, 2017 was a Sunday, and that Sat-
             urday and Sunday are not banking days. As such, the fifth
             banking day after April 18, 2017 was April 25, 2017, the date of
             Bank Leumi’s second SWIFT message. As such, this notification
             was also timely.
             Accordingly, Plaintiff’s wrongful dishonor claim against Bank
             Leumi fails as a matter of law and is therefore dismissed.

                 B. Fraud Claim
             As discussed supra, FRCP 9(b) requires a plaintiff to plead fraud
             with particularity. Specifically, a fraud complaint should: “(1)
             specify the statement that the Plaintiff contends were fraudulent,
             (2) identify the speaker, (3) state where and when the state-
             ments were made, and (4) explain why the statements were
             fraudulent.” Mills, 12 F. 3d at 1175. A plaintiff must also “[a]llege
             facts that give rise to a strong inference of fraudulent intent.”




                                              9
Case 1:19-cv-03750-NGG-RML Document 30 Filed 07/28/20 Page 10 of 11 PageID #: 171




              First Capital Asset Mgmt, Inc. v. Satinwood, Inc., 385 F.3d 159,
              179 (2d Cir. 2004). “[T]he essence of fraud is misrepresenta-
              tion.” United States v. Rutigliano, 887 F.3d 98, 109 (2d Cir.
              2018). Simply asserting that a Defendant never intended to per-
              form its duties under an agreement does not meet the level of
              deliberate fraud. Lomaglio Assocs. v. LBK Marketing Corp., 892 F.
              Supp. 89, 95 (S.D.N.Y. 1995).
              Here, Plaintiff’s fraud allegations are wholly conclusory. Plaintiff
              does not cite statements, speakers, or any misrepresentations
              made by Bank Leumi. Further, Plaintiff provides no substantive
              allegations suggesting any fraudulent intent. Plaintiff concedes
              that, despite being notified of discrepant shipping documents,
              Basic Bank failed to obtain a waiver or attempt to correct the dis-
              crepancies. Nonpayment occurred at the fault of Plaintiff; no
              fraudulent intent or malice can be assumed.
              Further, Plaintiff’s claim that all Defendants named in the com-
              plaint “effectuated a plan designed to procure … [g]oods …
              without full payment tendered to the Plaintiff” (Compl. ¶ 101),
              does not meet FRCP 9(b)’s pleading standard. Plaintiff alleges no
              facts supporting an inference that Bank Leumi was ever even in
              contact with the other Defendants, let alone that they devised
              some sort of plan. Plaintiff’s fraud claim thus fails as well.




                                              10
Case 1:19-cv-03750-NGG-RML Document 30 Filed 07/28/20 Page 11 of 11 PageID #: 172




                     CONCLUSION

                 For the foregoing reasons, Defendant Bank Leumi USA’s (Dkt.
                 26) Motion to Dismiss is GRANTED. The Clerk of Court is respect-
                 fully DIRECTED to terminate Bank Leumi USA as a Defendant in
                 this action.
        SO ORDERED.


        Dated:      Brooklyn, New York
                    July 23, 2020

                                                           _/s/ Nicholas G. Garaufis_
                                                           NICHOLAS G. GARAUFIS
                                                           United States District Judge




                                               11
